Title: From James Madison to Congress, 16 January 1812 (Abstract)
From: Madison, James
To: Congress


16 January 1812. Communicates a letter from the envoy extraordinary and minister plenipotentiary of Great Britain to the secretary of state, with the answer of the latter. “The continued evidence afforded in this correspondence, of the hostile policy of the British Government against our national rights, strengthens the considerations recommending and urging the preparations of adequate means for maintaining them.”
